Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1, 2, 4-7, 9-11, 16, 17, 19-23, 25 and 51-53 are pending in the Claim Set filed 1/27/2022. 
Claims 1, 2, 5-7, 9, 11 and 17 have been amended.
Claims 51-52 are newly added.
Claims 3, 8, 12-15, 18, 24 and 26-50 are canceled.
Applicants elected Group I: claims 1, 2, 4-7, 9-13, 15-17 and 19-21, directed to species as follows: polysebacic acid (polymer); thyrotropin releasing hormone (TRH) (agent); and, mannitol as the water-soluble compound in the reply filed on 12/07/2020. 
Group II: claims 22, 23 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Furthermore, claims 17 and 51-53 are directed to non-elected species, because the elected agent (species) is thyrotropin releasing hormone (TRH).  
Herein, claims 1, 2, 4, 5, 7, 9-12, 15, 16 and 19-21 are for examination.
The following office action contains NEW GROUNDS of Rejection necessitated by Applicant’s claim amendments.
The 103 rejection set forth below has been reformulated that is necessitated by Applicant’s claim amendments.


NEW GROUNDS of Rejection 
(necessitated by claim amendments)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION- The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites in part: the composition of claim 1, . . . said water-soluble compound. There is insufficient antecedent basis for this limitation in the claim, because the phrase: water-soluble compound, has not been previously recited claim 1.



Claim Rejections - 35 USC § 103
(reformulated)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at
   issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
   obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 2, 4, 5, 7, 9-12, 15, 16 and 19-21 under 35 U.S.C. 103(a) as being unpatentable over Kubek (a) et al (Intranasal Delivery of Neuropeptide-Loaded Nanoparticles and Their Application to Nervous System Therapeutics, In: "Advances in Delivery Science and Technology", 1 January 2014, p.195, Chapter 8, of record) {Kubek (a)] in view of Kubek (b) et al (Prolonged seizure suppression by a single implantable polymeric-TRH microdisk preparation, Brain Research 809. P.189, 1998, of record) [Kubek (b), Tabata et al (Injectable Polyanhydride Granules Provide Controlled Release of Water-Soluble Drugs with a reduced Initial Burst, Journal of Pharmacetical Sciences, Vol. 83, No. 1, 1994, p.5, of record) [Tabata] and Bagherifam et al (Poly(sebacic anhydride) nanocapsules as carriers: effects of preparation parameters on properties and release of doxorubicin; J. Microencapsul., p.166 Oct, 2014, of record) in view of Yamasaki et al (Enhanced dissolution of inhalable cyclosporine nano-matrix particles with mannitol as matrix former, International Journal of Pharmaceutics 420, p.34, August 2011, of record) [Yamasaki], Adler et al (US20130042864, of record) [Adler], Lucking et al (US 20080190424, of record) [Lucking] and Vedula et al (Preparation and characterization of nanoparticles of carboxymethyl cellulose acetate butyrate containing acyclovir, Appl Nanosci. 6, p.197, February 2015, of record) [Vedula].
Regarding claims 1, 2, 4, 5, 7, 9-12, 15, 16 and 19-21,
Kubek (a) teaches intranasal delivery of neuropeptide-loaded nanoparticles and their application to nervous system therapeutics (Title; Abstract; See entire document). Kubek (a) teaches that major issues relevant to neuropeptide delivery involve the metabolism or inactivation of the neuropeptide during transport. During transport it is likely that unprotected (non-vesicular) neuropeptides would be continuously exposed to cytosolic degradative enzymes. This would significantly diminish neuropeptide bioavailability and storage at the axon terminal. Thus, a delivery mechanism that could perhaps mimic vesicular protection would enhance bioavailability. Methods to overcome these metabolic difficulties during transport comprise development of metabolically stable peptide analogs or protect the neuropeptides during transport (p.806, Section 8.6). 
Kubek (a) teaches incorporating TRH (elected species) into a surface-eroding biodegradable polyanhydride copolymer as a sustained-release microdisk carrier for stereotaxic implantation (p.201, Section 8.8, second paragraph). Accordingly, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the Kubek (a) teaches a composition containing neuropeptide-loaded nanoparticles comprising incorporating TRH (neuropeptide) into a surface-eroding biodegradable polyanhydride copolymer wherein the TRH is at least partially encapsulated into the nanoparticles, as instantly claimed. One of ordinary skill in the art would be motivated to do so because Kubek (a) teaches the protection of the TRH during transport in order to overcome the metabolism or inactivation of TRH during transport (as discussed above; p.806, Section 8.6). Furthermore, Kubek (a) teaches in order to determine if neuropeptide-loaded NPs delivered intranasally could have an impact on kindling development (epileptogenesis) as was seen with the microdisk implant, we pretreated two groups of rats with either thyrotropin releasing hormone nanoparticles (TRH-NPs) or control- nanoparticles (control-NPs) 7 days before kindling. Kubek (a) teaches that the findings provide quantifiable electrophysiological data demonstrating that sufficient TRH was delivered by the nanoparticles from the nose to the seizure focus in the amygdala to significantly reduce the after-discharge duration (EEG, ADD) recorded at that site (p.202, Section 8.8, second paragraph; Figs. 8.1-8.2). 
Kubek (a) teaches that thyrotropin releasing hormone nanoparticles (TRH-NPs) have a size of 100 nm (claim 2) and contain 20 µg TRH to 200 µg PLA (poly(lactic acid)) (See Fig. 8.1, p.203). Hubek (a) teaches that capsular-based NPs, such as polylactides (PLA) and poly(lactide-co-glycolides) (PLGA), most of the peptide is released at first as a burst and then at a slower rate, but the capsule biodegrades at a much slower rate. This results in residual polymer buildup that can become toxic in the brain over time after multiple applications (p.210, first paragraph). However, Hubek (a) teaches that polyanhydride NPs protect the peptide (TRH) from metabolism during uptake and neuronal transport. They also erode from the surface, releasing the peptide at a controlled rate specified by the polymer matrix undergoing hydrolysis. So the rate of peptide delivery is proportional to the erosion characteristics of the polymer surface (p.210, first paragraph; See entire document). Moreover, Hubek (a) teaches that our results show that this approach increases transport through the BBB and that release of neuropeptides/ drugs at specific sites can be achieved using intranasal delivery of biodegradable neuropeptide-loaded nanoparticles to induce a rapid and sustained therapeutic effect (p.208, last paragraph – p.209, first paragraph). Further, Kubek (a) teaches intranasal delivery of biodegradable nanoparticles (NPs) to provide undeliverable neuropeptide candidate drugs to therapeutic use in the CNS. Our method is to combine a biodegradable surface-eroding polyanhydride and TRH into a TRH-loaded nanostructure (±100 nm) matrix formulation for intranasal delivery. The TRH is released from the NP surface in a controlled manner that is proportional to the rate of polymer hydrolysis. The NPs will be delivered to the olfactory epithelium using a refillable nasal atomizer that deposits vapor to the olfactory neuroepithelium (p.209, third paragraph). 
Kubek (b) teaches TRH to a biodegradable polyanhydride copolymer (TRH-NPs as taught by Kubek (a) above) as a sustained-release carrier. Utilizing the rat kindling model of temporal lobe epilepsy, a single TRH microdisk implanted stereotaxically into the seizure focus (amygdala) significantly suppressed kindling expression when assessed by the number of stimulations required to reach each behavioral stage and to become fully kindle. Kubek (b) teaches that this report is the first to provide evidence in support of in situ microdisk pharmacotherapy for potential neuropeptide delivery in intractable epilepsy and possibly other neurological disorders (Title; Abstract, p.189: See entire document). Kubek (b) teaches the TRH microdisks were produced from an anhydride copolymer of fatty acid dimer (FAD) and sebacic acid (SA) in a 50:50 ratio, Poly (FAD:SA) according to the method of Tabata et al. Briefly, PolyFAD:SA (500 mg, MW 8600 was melted (60–650C) and synthetic TRH (20 mg, Bachem, CA, MW 362) was added to the copolymer to yield a 4% concentration. The melted polymer mixture was cast between two glass plates and allowed to cool to room temperature resulting in a uniform film (0.2 mm thick x 5 cm diameter) (p.190, Section 2, 2.1, right column).
Tabata teaches injectable polyanhydride granules provide controlled release of water-soluble Drugs with a reduced initial burst (preparation method as referenced by Kubek (a) and Kubek (b), above). Tabata teaches a method for preparing polyanhydride granules of an injectable size was developed. The resulting granules permitted a nearly constant release of low-molecular-weight, water-soluble drugs without an Initial burst. Further, Tabata teaches that the polyanhydrides used were poly(fatty acid dimer), poly(sebacic acid) (elected species), and their copolymers (Title; Abstract; Fig 7 on page 9 of 14 shows poly(sebacic acid) (PSA) release profile; See entire document).
Bagherifam teaches using poly(sebacic anhydride) (PSA) is a promising polymer for the production of drug delivery vehicles (Abstract). Bagherifam teaches PSA was approved by FDA in 1990 as a delivery system to the carry chemotherapeutic agent in connection with brain cancer treatment (p.166, right column, last paragraph – p.177 left top column). Bagherifam teaches providing poly(sebacic anhydride) for encapsulation of a drug (i.e., doxorubicin HCl loaded poly(sebacic anhydride) nanocapsules) wherein the size ranges from 218-1198 nm (average diameter of PSA is about 700 nm) and provides a loading efficiency over the ranges of 48-90 recent (p.167, left column, See Preparation of DOX-loaded nanocapsules; Table 2, p.168; reads on claim 7). Thus, it was known to those skilled in the art before the effective filing date of the claimed invention that the polyanhydride polymer: poly(sebacic anhydride (elected species), can be provided in a form of nanoparticles for the efficient encapsulation of pharmacologically active agents, for use as a drug delivery vehicle, wherein poly(sebacic anhydride) was approved by FDA in 1990 as a delivery system in accordance with the teachings of Bagherifam.
Accordingly, Kubek (a) teaches intranasal delivery of biodegradable nanoparticles (NPs) comprising a biodegradable surface-eroding polyanhydride and TRH wherein the TRH-loaded nanostructure matrix formulation is provided for intranasal delivery, wherein the TRH is released from the NP surface in a controlled manner that is proportional to the rate of polymer hydrolysis. Similarly, Kubek (b) teaches TRH to a biodegradable polyanhydride copolymer as a sustained-release carrier. Moreover, Bagherifam teaches the advantages of providing using poly(sebacic anhydride) (PSA), wherein PSA is a promising polymer for the production of drug delivery vehicles, PSA has been approved by FDA in 1990 as a delivery system to the carry active agents, wherein poly(sebacic anhydride) (PSA) is provided in a nanoparticulate form of which provides a entrapment efficiency of a drug ranging over about 50-90% in accordance with variable preparation conditions.
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide thyrotropin releasing hormone nanoparticles (TRH-NPs) in a composition comprising a water insoluble nanoparticle comprising poly(sebacic anhydride) (PSA) (elected species) and thyrotropin releasing hormone (TRH) (elected agent species), wherein TRH is at least partially encapsulated in the poly(sebacic anhydride) nanoparticle and would have been motivated to do so in order to provide a controlled release rate of TRH having a reasonable expectation of success in view of the Kubek (a), Kubek (b), Tabata and Bagherifam, as a whole.
	Kubek (a), Kubek (b), Tabata and Bagherifam differ from the claims in that the documents do not teach the composition comprising thyrotropin releasing hormone-poly(sebacic acid) nanoparticles (TRH-PSA NPs), wherein the nanoparticles are associated with a surface of mannitol.
However, Yamasaki, Adler, Lucking and Vedula, as a whole, cure the deficiencies.
Yamasaki teaches nano-matrix particles with mannitol as matrix former provide enhanced dissolution of inhalable active agent without significantly affecting the aggregate size distribution, surface roughness and aerosol performance (Abstract). Further, Yamasaki teaches that mannitol was chosen as the matrix former because spray dried mannitol is crystalline, stable and has been approved by regulatory authorities for inhalation use in Australia, a number of Asian and European Union countries and the USA (p.35, left column, near bottom of page). Yamasaki teaches that nano-matrix particles comprising active agent with various amounts of mannitol were successfully produced by anti-solvent precipitation followed by spray drying (Conclusions, right column, p.41; See entire document). Moreover, Yamasaki teaches the primary nanoparticles appeared to be embedded in a web or coating with increasing mannitol content, wherein the coating is mannitol. As the droplets shrunk during spray drying, the nanoparticles clustered together to form the micron-sized aggregates, wherein simultaneously, mannitol came out of solution and formed a continuous deposit amongst the nanoparticles (See Fig.2 on p.38, size 200-300 nm; p.39, top left column). 
Adler teaches a nasal delivery device comprising thyrotropin releasing hormone (TRH) and mannitol (Abstract; [0054-0055]; [0075]; [0089]; See entire document). Adler teaches that mannitol is a cryoprotectant approved by the United States Food and Drug Administration [0074].
Lucking teaches a device for nasal administration comprising a medicament and mannitol as a carrier, wherein mannitol has a particle size of 30-300 micron (i.e., 30000 nm), which overlap with those claimed (Abstract; [0066]; See entire document). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05. 
Vedula teaches advantages of using mannitol as a cryoprotectant comprise mannitol partially solubilizes nanoparticles so that they are less prone to puncture and secondly mannitol interrupts the lattice formation of ice so that the formation of crystals is controlled during freeze drying (p.200, left column, last paragraph). 
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that mannitol can be used in compositions intended for use in nasal delivery of an active agent and would have been motivated to use mannitol as a coating, wherein mannitol forms a continuous deposit amongst the nanoparticles, wherein the nano-matrix particles comprising an active agent and various amounts of mannitol can be produced by anti-solvent precipitation followed by spray drying as taught by Yamasaki. Moreover, one skilled in the art would have recognized the benefit of depositing manitopl on thyrotropin releasing hormone nanoparticles (TRH-NPs) comprising poly(sebacic anhydride) (PSA) and thyrotropin releasing hormone (TRH), wherein mannitol having a particle size of 30-300 micron, because mannitol in known to be a cryoprotectant and interrupts the lattice formation of ice so that the formation of crystals is controlled during freeze drying and provides enhanced dissolution of a nanoparticle comprising an active agent without significantly affecting the aggregate size distribution, surface roughness and aerosol performance in accordance with the teachings of Yamasaki, Adler, Lucking and Vedula, as a whole. Furthermore, it would have been well within the purview of one of ordinary skill in art to optimize the weight ratio of PSA to mannitol to best achieve a desired goal, for example, a ratio of about 1:2, without undue experimentation. Optimization of parameters is a routine practice that would be obvious to a person of ordinary skill in the art to employ and reasonably expect success; See In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). One skilled in the art would readily determine the appropriate weight ratio of PSA to mannitol in forming a deposit of mannitol on the thyrotropin releasing hormone nanoparticles (TRH-NPs). 
Further, the composition comprising poly(sebacic anhydride) with at least partially encapsulated thyrotropin releasing hormone and mannitol as taught by Kubek (a), Kubek (b), Tabata, Bagherifam, Yamasaki, Adler, Lucking and Vedula, as a whole, is indistinguishable from the claimed composition, so that this composition necessarily provide TRH-PSA nanoparticles that are associated with a surface of water-soluble particles of mannitol, i.e., enhance dissolution of the PSA-TRH nanoparticles, wherein upon contact with water, said nanoparticles disperse within no more than two minutes. These properties would be the natural result of the combination of the prior art elements. Inherency is appropriate in an obviousness analysis "when the limitation at issue is the 'natural result' of the combination of prior art elements." PAR Pharm., Inc. v. TWI Pharms., Inc., 773 F.3d 1186, 1195 (Fed. Cir. 2014) (quoting In re Oelrich, 666 F.2d 578,581 (CCPA 1981)). Inherency may supply a missing claim limitation in an obviousness analysis so long as the limitation at issue necessarily must be present, or is the natural result of the combination of elements disclosed by the prior art.” PAR Pharm., Inc. v. TWI Pharms, Inc., 773 F, 3d 1186, 1196 (Fed. Cir. 2014). Lack of recognition of the inherency by those skilled in the art is thus not dispositive.
Regarding Instant Claims: Claim 1 is a product-by-process claim which is a product claim. Product-by-Process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695,698,227 USPQ 964, 966 (Fed. Cir. 1985). Accordingly, the teachings of Kubek (a), Kubek (b), Tabata, Bagherifam, Yamasaki, Adler, Lucking and Vedula, as a whole, make obvious a plurality of thyrotropin releasing hormone nanoparticles (TRH-NPs) wherein a coating of mannitol is deposited on the surface of the nanoparticles, which is in accordance with the Specification on page 13, lines 1-8, where it states that the phrase "associated with" means that the nanoparticles are in contact with the surface, and/or bound to the surface by physical and/or chemical interactions, for example, by covalent and/or non-covalent bonding (e.g., hydrogen bonds, van der Waals bonds, electrostatic interaction, and/or hydrophobic interaction). 
All the claimed elements are known in the prior art and/or would have been prima facie obvious to those skilled in the art before the effective filing date of the claimed invention and they could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Moreover, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). The fact that Applicants have recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
From the teachings of the references, it would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Kubek (a), Kubek (b), Tabata, Bagherifam, Yamasaki, Adler, Lucking and Vedula, as a whole.

Response to Arguments
Applicants argue that the pending claims are non-obvious and patentable over the cited combinations of references because the presently claimed nanoparticles comprising a biodegradable water-insoluble polymer selected from the group consisting of polysebacic (PSA), poly (1,3-bis-carboxyphenonypropane-co-sebacic acid (P(CPP-SA) and poly(D,L-lactide-co-glycolide) (PLGA) and the nanoparticles are prepared by nanoprecipitation exhibit unexpectedly superior results. Further, Applicants argue that the instant nanoparticles result in a better loading of drugs, including hydrophilic drugs, and the association with mannitol significantly reduces and even avoids aggregation of the nanoparticles. The mannitol further leads to an effective re-dispersion of the nanoparticles upon contact with water. Additionally, the nanoparticles of the present invention are stable under storage and release incorporated drugs in a controlled manner. The Examples of the present application show the advantageous effect of the nanoparticles of the present invention compared to nanoparticles of the prior art: The nanoparticles of Example 2 have a particle size of 210 nm, CBD loading and overall process yield both over 90%. Nanoparticles prepared according to Example 3 have a particle size of 240 nm, dexamethasone loading and overall process yield both over 90%). The nanoparticles of Example 4 have a particle size of 80 nm, oxytocin loading and overall process yield both over 90%. The nanoparticles of Example 5 have a particle size of 190 nm, LHRH loading and overall process yield both over 90%. Nanoparticles prepared according to Comparative Example 1, i.e., according to the prior art, wherein the preparation includes the use of an anti-solvent and a surfactant in the absence of mannitol, have an average particle size of 990 nm, drug loading of 3.8%, and an entrapment efficiency of only 76.51%.

Applicant’s arguments have been fully considered but they are not persuasive, BECAUSE the unexpected results as argued by Applicants are not unexpected, in fact, one of ordinary skill in the art would have expected thyrotropin releasing hormone nanoparticles (TRH-NPs) comprising poly(sebacic anhydride) (PSA) and thyrotropin releasing hormone (TRH) comprising mannitol deposited on the surface of the nanoparticles to possess improved dissolution properties and enhance bioavailability of an active agent, e.g., TRH, CBD and/or  dexamethasone, and protection from ice formation during spray drying and advantageous controlled delivery of an active (drug), wherein a entrapment efficiency of a drug ranging over about 50-90% comprising a nanoparticle size of about 200 nm, of which was taught by Kubek (a), Kubek (b), Tabata, Bagherifam, Yamasaki, Adler, Lucking and Vedula, as a whole, before the effective filing date of the claimed invention. Further, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention, In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). The fact that Applicants argue that they have recognized advantages which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Accordingly, the 103 rejection is based on the combined teachings of the cited references where there is no unobvious distinction between the structural and functional characteristics of the claimed composition and the composition of the prior art as evidenced by Kubek (a), Kubek (b), Tabata, Bagherifam, Yamasaki, Adler, Lucking and Vedula, as a whole.



Conclusions
No claim is allowed.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626